30   ”
p   ‘:‘~~
                   OFFlCROFTHEAlTORNRYGENERALOFTRXAS
,
                                      AURT'IN




                                                               rplus tumdm eol-
                                                                 em of ccahot-


              ..
                                                             r 16tter ot Septea-
       ber wth,      rritt                                     ) Nr. Tucker, Pe-
                                                               her thereisuq-




                                                he produat.%on of flshl?or
                                             +a    by   arperKl.itures   or   por-



                               ation Mll,  to whloh you refer, as pasm-
                               iffo appropriations for Ohe Game, Fish
                               The ApproprfationBill has tlLviAe& s&e
                              Ylsh ROpS##iOB     and Protection DiViriOB,
                          0x1: Corctbl Rivislon, Xrinteasncs, X.l.scell8n-
       ooua 6r 1mpr0tcmBttl nirimion, Fish, Eatehery and Sand, Shell
       6nd Gravel Blrisica, &aintemance, miaoellmeoas     and Improve-
       pients DitislOn, all Of which sabrPO0 SUJ different itas.

                      'Phe rider ottaohed to said approprlrtlon reads ia
       part    as follawsr
                                                                   31
usme, Fish (r.Oyster     Comdsaion         -   page B




           ‘The   for4gOlng     up4Offle        UOUBb,   Or   so
     maoh thoroaf u may be used, U’4 hereby 8p-’
   - proprirtod for the purposee above enweratsd.
     0 4 4. ~11 mmsy to the oredit of these
     speoial funds on band in the Strta Trersq
     010 Septmber   I, 1943, together with the cur-
     rent revenuea to be derived and plaoed to
     the oredit   aE these cpeoiol funds during the
     nut   o~w.lag twe yersa snding Wgast 31, 1945,
      are hereby rppropriatsd ami ry bo uoed fer
      the performmae of the duties u&l funotions
      of Ihe (iwe, Fish 6 water    GoQd.ui0n in.prO-
      lwriag,   proteeting nod ia8Peasing the supply
      of  wild birds, wiia animals, fish 8nd other
      edAble rquatio uduls    of tbtm State. 4 4 4.
      lie rddiiionel 44iploye4s, exempt teapory      k
      pleyees, uy be paid from my fund herein lp-
      proprirted. Any salary paid 8tempervf        em-
      ployee shall not exoeed the mte at salaries
      h4r4iB appropri8ted for employees wlth~simil8r
     .dUtliU.~

           It is our opinion that the oondoatlag of s mhell-
fish hatobery for the production 4f oysters could aene
within the *preeaxW.mg, proteoting and inoreuing the eup-
p&y of wild birdm, wild mimalr, flub antI Otber’dlbXe
8quats.c uhals   of this state.* You an, therafera, use
8x1~ of the surplus Tundo ever and above thome spedffloal-
1~ 8ppropriated for said purpose,

            loi oannot, hewav+r, employ amy uIditisna1 help
or epplo7444 exoapt those that rould be teraed and sre
*teuiporary  saployeeo*, und pay s~lpd htco; any of sitid Wm.